Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 4; claim 12; line 4 is objected to because of the following informalities:  “regasified liquid natural gas” should be - - regasified natural gas- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10, 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 14-15 recites “wherein all natural gas exiting the natural gas compressor is free of being cooled between the natural gas compressor and the expander” which is considered new matter because the specification does not state this limitation.  Furthermore, the recitation of “free of” is considered a negative limitation which does not have support in the specification.  See MPEP 2173.05(i).  
 Claim 9, line 9 recites “wherein all natural gas exiting the natural gas compressor flows into one expander” and claim 12, line 13-14 recites “wherein all natural gas emanating from the natural gas compressor flows as an undivided flow from the natural qas compressor into the expander.”  The specification does not state anywhere that all the natural gas from the compressor flows into the expander.  For this reason, these limitations are considered new matter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20080190106 as referenced in OA dated 12/03/2021), hereafter Mak ‘106, in view of Mak (US 20070101732 as referenced in OA dated 12/03/2021), hereafter Mak ‘732.

    PNG
    media_image1.png
    547
    752
    media_image1.png
    Greyscale

Annotated Figure 3 of Mak ‘732

Regarding claim 1 (Please note that this is a first interpretation of claim 1 and all dependent claims use this interpretation unless otherwise noted), Mak ‘106 discloses a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbine) which comprises a compressor, a combustion chamber and a turbine (A gas turbine has a compressor, combustion chamber, and turbine by definition.  See American Heritage Dictionary and Cambridge Aerospace Dictionary),
a natural gas conduit (Figure 3; 1, 2, 3, 13, 15, 10, 4, 30.  Paragraph 0021 states the gasified LNG can power the gas turbine) for the transport of liquid and regasified natural gas to the gas turbine, 
a natural gas compressor (Figure 3; 51 (the pump).  Paragraph 0025) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0025) and an expander (Figure 3; 55) likewise installed in the natural gas conduit, 
a first heat exchanger (Figure 3; 52) arranged between the natural gas compressor and expander for vaporizing the liquid natural gas and a second heat exchanger (Figure 2; 54) for heating the regasified natural gas further disposed between the first heat exchanger and the expander (Paragraph 0033), and 
a waste heat steam generator (Figure 3; 62), 
a condensate preheater (The heat exchanger in Figure 3; 62 is a condensate preheater) in the waste heat steam generator,
wherein all natural gas exiting the natural gas compressor is free of being cooled between the natural gas compressor and the expander.
Mak ‘106 does not disclose wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator.
However, Mak ‘732 teaches a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbines) which comprises a compressor, a combustion chamber and a turbine (A gas turbine has a compressor, combustion chamber, and turbine by definition.  See American Heritage Dictionary and Cambridge Aerospace Dictionary), 
a natural gas conduit (Figure 3; 1, 2, 4, 8, 10, 13, 13’’) for the transport of liquid and regasified natural gas to the gas turbine (Paragraph 0007),
a natural gas compressor (Figure 3; 101) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0032) and an expander (Figure 3; 112) likewise installed in the natural gas conduit, 
a first heat exchanger (Figure 3; 117A) arranged between the natural gas compressor and expander for vaporizing liquid natural gas and a second heat exchanger (The heat exchanger formed by the LNG and flue gases of the GTE.  See Annotated Figure 3; labeled second heat exchanger) for heating the regasified natural gas further disposed between the first heat exchanger and the expander (Paragraph 0032),
a waste heat steam generator (Figure 3; HRSG), wherein the second heat exchanger is coupled to a condensate preheater (Annotated Figure 3; labeled condensate preheater) in the waste heat steam generator (Both the second heat exchanger and condensate preheater are located in the HRSG and coupled to one another by the HRSG).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106) and in order to provide supplemental heat (Paragraph 0041 of Mak ‘106.  The modification add the first heat exchanger of Mak ‘732 to the system of Mak ‘106 (for clarification this is the first heat exchanger in the combined in vention of Mak ‘106 in view of Mak ‘732) and couples the second heat exchanger of Mak ‘106 to a condensate preheater in a waste heat steam generator), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 1 (Please note that this is a second interpretation of claim 1), Mak ‘106 discloses a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbine) which comprises a compressor, a combustion chamber and a turbine (A gas turbine has a compressor, combustion chamber, and turbine by definition.  See American Heritage Dictionary and Cambridge Aerospace Dictionary),
a natural gas conduit (Figure 3; 1, 2, 3, 13, 15, 10, 4, 30.  Paragraph 0021 states the gasified LNG can power the gas turbine) for the transport of liquid and regasified natural gas to the gas turbine, 
a natural gas compressor (Figure 3; 51 (the pump).  Paragraph 0025) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0025) and an expander (Figure 3; 55) likewise installed in the natural gas conduit, 
a first heat exchanger (Figure 3; 52) arranged between the natural gas compressor and expander for vaporizing the liquid natural gas and a second heat exchanger (Figure 2; 54) for heating the regasified natural gas further disposed between the first heat exchanger and the expander (Paragraph 0033), and 
a waste heat steam generator (Figure 3; 62), 
a condensate preheater (The heat exchanger in Figure 3; 62 is a condensate preheater) in the waste heat steam generator,
wherein all natural gas exiting the natural gas compressor is free of being cooled between the natural gas compressor and the expander.
Mak ‘106 does not disclose wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator.
However, Mak ‘732 teaches a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbines) which comprises a compressor, a combustion chamber and a turbine (A gas turbine has a compressor, combustion chamber, and turbine by definition.  See American Heritage Dictionary and Cambridge Aerospace Dictionary), 
a natural gas conduit (Figure 3; 1, 2, 4, 8, 10, 13, 13’’) for the transport of liquid and regasified natural gas to the gas turbine (Paragraph 0007),
a natural gas compressor (Figure 3; 101) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0032) and an expander (Figure 3; 112) likewise installed in the natural gas conduit, 
a first heat exchanger (Figure 3; 104B) arranged between the natural gas compressor and expander for vaporizing liquid natural gas and a second heat exchanger (The heat exchanger formed by the LNG and flue gases of the GTE.  See Annotated Figure 3; labeled second heat exchanger) for heating the regasified natural gas further disposed between the first heat exchanger and the expander (Paragraph 0032).
a waste heat steam generator (Figure 3; HRSG), wherein the second heat exchanger is coupled to a condensate preheater (Annotated Figure 3; labeled condensate preheater) in the waste heat steam generator (Both the second heat exchanger and condensate preheater are located in the HRSG and coupled to one another by the HRSG).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106) and in order to provide supplemental heat (Paragraph 0041 of Mak ‘106.  The modification add the first heat exchanger of Mak ‘732 to the system of Mak ‘106 (for clarification this is the first heat exchanger in the combined invention of Mak ‘106 in view of Mak ‘732) and couples the second heat exchanger of Mak ‘106 to a condensate preheater in a waste heat steam generator), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 2, Mak ‘106 in view of Mak ‘732 teaches the invention as claimed.
Mak ‘106 further discloses a third heat exchanger (Figure 3; 56) installed in the natural gas conduit  downstream of the expander and configured to heat the regasified natural gas flowing downstream of the expander (Paragraph 0029).
Regarding claim 8, Mak ‘106 in view of Mak ‘732 teaches the invention as claimed.
Mak ‘106 further discloses wherein the third heat exchanger is coupled to a feed water system (Figure 3; 56 is connected to 43 by 64, 51, 66 and the heat medium circuit of 21, 22, 23, 24) of the waste heat steam generator.
Regarding claim 12, Mak ‘106 discloses a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbine) which comprises a compressor, a combustion chamber and a turbine, 
a natural gas conduit (Figure 3; 1, 2, 3, 13, 15, 10, 4, 30.  Paragraph 0021 states the gasified LNG can power the gas turbine) for the transport of liquid and regasified natural gas to the gas turbine, 
a natural gas compressor (Figure 3; 51 (the pump).  Paragraph 0025) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0025) and an expander (Figure 3; 55) likewise installed in the natural gas conduit, 
a first heat exchanger (Figure 3; 52) arranged between the natural gas compressor and the expander for vaporizing the liquid natural gas and a second heat exchanger (Figure 2; 54) for heating the regasified natural gas further, and 
a waste heat steam generator (Figure 3; 62), 
a condensate preheater (The heat exchanger in Figure 3; 62 is a condensate preheater) in the waste heat steam generator,
wherein all natural gas emanating from the natural gas compressor flows as an undivided flow from the natural qas compressor into the expander (All the natural gas from the compressor flows to the expander).
Mak ‘106 does not disclose wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator.
However, Mak ‘732 teaches a power station plant (Figure 3) comprising: 
a gas turbine (Figure 3; gas turbines) which comprises a compressor, a combustion chamber and a turbine (A gas turbine has a compressor, combustion chamber, and turbine by definition.  See American Heritage Dictionary and Cambridge Aerospace Dictionary), 
a natural gas conduit (Figure 3; 1, 2, 4, 8, 10, 13, 13’’) for the transport of liquid and regasified natural gas to the gas turbine (Paragraph 0007), 
a natural gas compressor (Figure 3; 101) installed in the natural gas conduit for increasing a liquid natural gas pressure (Paragraph 0032) and an expander (Figure 3; 112) likewise installed in the natural gas conduit,
a first heat exchanger (Figure 3; 104B) arranged between the natural gas compressor and the expander for vaporizing the liquid natural gas and a second heat exchanger (The heat exchanger formed by the LNG and flue gases of the GTE.  See Annotated Figure 3; labeled second heat exchanger) for heating the regasified natural gas further, 
a waste heat steam generator (Figure 3; HRSG), wherein the second heat exchanger is coupled to a condensate preheater (Annotated Figure 3; labeled condensate preheater) in the waste heat steam generator (Both the second heat exchanger and condensate preheater are located in the HRSG and coupled to one another by the HRSG).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein the second heat exchanger is coupled to a condensate preheater in the waste heat steam generator as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106.  The modification couples the second heat exchanger of Mak ‘106 to a condensate preheater in a waste heat steam generator), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 as applied to claim 1 above, and further in view of Lee et al (US 6457315 as referenced in OA dated 12/03/2021).
Regarding claim 3, Mak ‘106 in view of Mak ‘732 teaches the invention as claimed.
Mak ‘106 does not disclose wherein the first heat exchanger is connected via a heat transfer medium circuit  into an intake air conduit  of the gas turbine.
However, Mak ‘732 teaches wherein the first heat exchanger is connected to an intake air conduit (The combustion air flow path of the gas turbine that has Figure 3; 117A) of the gas turbine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein the first heat exchanger is connected to an intake air conduit of the gas turbine as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106) and in order to provide supplemental heat (Paragraph 0041 of Mak ‘106.  This is the same modification as claim 1), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Mak ‘106 in view of Mak ‘732 does not teach wherein the first heat exchanger is connected via a heat transfer medium circuit into an intake air conduit of the gas turbine.
However, Lee teaches a power station plant (Figure 2; 120) comprising: 
a gas turbine which comprises a compressor (Figure 2; 104), a combustion chamber (Figure 2; 106) and a turbine (Figure 2; 108), 
a first heat exchanger (Figure 2; 19 and 8),
wherein the first heat exchanger is connected via a heat transfer medium circuit  (Figure 2; 40, 42) into an intake air conduit (Figure 2; 100, 102) of the gas turbine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein the first heat exchanger is connected via a heat transfer medium circuit into an intake air conduit of the gas turbine as taught by and suggested by Lee in order to significantly cool the inlet air stream (Column 5, line 42-45)  and augment power output (Column 1, line 54-58.  The modification makes the first heat exchanger of the combined invention of Mak ‘106 in view of Mak ‘732 an indirect heat exchanger which uses an intermediate glycol-water mixture as the heat transfer medium between the air and LNG like Figure 2; 19 and 18 of Lee).
Regarding claim 5, Mak ‘106 in view of Mak ‘732 and Lee teaches the invention as claimed.
Mak ‘106 in view of Mak ‘732 does not teach wherein the heat transfer medium circuit is a water-glycol circuit.
However, Lee teaches wherein the heat transfer medium circuit is a water-glycol circuit (Figure 2; 40 and 42.  Column 5, line 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein the heat transfer medium circuit is a water-glycol circuit as taught by and suggested by Lee in order to significantly cool the inlet air stream (Column 5, line 42-45)  and augment power output (Column 1, line 54-58.  This is the same modification as claim 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 as applied to claim 1 above, and further in view of Kamath (US 20160025339 as referenced in OA dated 12/03/2021).
Regarding claim 4 (Please note that this uses the second interpretation of claim 1), Mak ‘106 in view of Mak ‘732 teaches the invention as claimed.
Mak ‘106 does not disclose wherein the first heat exchanger is connected via a heat transfer medium circuit  into a cooling system of the power station plant.
However, Mak ‘732 teaches wherein the first heat exchanger is connected to a cooling system (Figure 3; 104A and 104B.  Paragraph 0032) of the power station plant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein the first heat exchanger is connected to an intake air conduit of the gas turbine as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106) and in order to provide supplemental heat (Paragraph 0041 of Mak ‘106.  This is the same modification as claim 1), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Mak ‘106 in view of Mak ‘732 does not teach wherein the first heat exchanger is connected via a heat transfer medium circuit into a cooling system of the power station plant.
However, Kamath teaches a power station plant (Figure 4) comprising: 
a gas turbine  (Figure 4; 104, 105, 90, 155, 157), which comprises a compressor (Figure 4; 104, 105), a combustion chamber  (Figure 4; 90), and a turbine (Figure 4; 155, 157),
a natural gas conduit (The conduit comprising Figure 4; 12, 13, 70, 90) for the transport of liquid and regasified natural gas to the gas turbine, 
a first heat exchanger (Figure 6B; 60);
wherein the first heat exchanger is connected via a heat transfer medium circuit  (Figure 6B; 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein the first heat exchanger is connected via a heat transfer medium circuit into a cooling system of the power station plant as taught by and suggested by Kamath because it has been held that applying a known technique, in this case Kamath’s indirect heating of LNG according to the steps described immediately above, to a known device, in this case, Mak ‘106 in view of Mak ‘732’s power station plant, ready for improvement to yield predictable results, in this case heating the LNG, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the first heat exchanger use an indirect heating method instead of a direct heating method).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 as applied to claim 1 above, and further in view of Gulen (US 20130000272 as referenced in OA dated 12/03/2021).

    PNG
    media_image2.png
    440
    703
    media_image2.png
    Greyscale

Annotated Figure 5 of Gulen (US 20130000272 as referenced in OA dated 12/03/2021).
Regarding claim 6, Mak ‘106 in view of Mak ‘732 teaches the invention as claimed.
Mak ‘106 in view of Mak ‘732 does not teach wherein a hot condensate offtake point for the second heat exchanger is located downstream in a feed water flow direction of a high-pressure feed water pump.
However, Gulen teaches a power station plant (Figure 5) comprising: 
a gas turbine (Figure 5; 12) which comprises a compressor, a combustion chamber and a turbine (Paragraph 0023), 
a fuel conduit (The fuel conduit shown as dashed lines in Figure 5) for fuel to the gas turbine, 
a second heat exchanger (Figure 5; 164) for heating the fuel, and 
a waste heat steam generator (Figure 5; 332), wherein the second heat exchanger is coupled to a condensate preheater (Figure 5; HPECO) in a waste heat steam generator (Figure 5; 332);
wherein a hot condensate offtake point (Annotated Figure 5; labeled offtake point) for the second heat exchanger is located downstream in a feed water flow direction (The flow direction of Figure 5; 42) of a high-pressure feed water pump (Figure 5; 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein a hot condensate offtake point for the second heat exchanger is located downstream in a feed water flow direction of a high-pressure feed water pump as taught by and suggested by Gulen because it has been held that applying a known technique, in this case Gulen’s usage of a hot condensate offtake point for the second heat exchanger according to the steps described immediately above, to a known device, in this case, Mak ‘106 in view of Mak ‘732 power station plant, ready for improvement to yield predictable results, in this case heating fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification alternatively heats the LNG from condensate of the HRSG instead of from the flue gas and uses at least the water system (including pumps and offtake points) of Gulen in Mak ‘106 in view of Mak ‘732)  Paragraph 0035 of Mak ‘732 states alternative heat sources can be used.)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 and Gulen as applied to claim 1 above, and further in view of Ballard (US 20150285088 as referenced in OA dated 12/03/2021).
Regarding claim 7, Mak ‘106 in view of Mak ‘732 and Gulen teaches the invention as claimed.
Mak ‘106 in view of Mak ‘732 does not disclose wherein a hot condensate offtake point for the second heat exchanger is located downstream in a condensate flow direction of a condensate recirculation pump and the second heat exchanger is a double-walled safety heat exchanger.
However, Gulen teaches a power station plant (Figure 5) comprising: 
a gas turbine (Figure 5; 12) which comprises a compressor, a combustion chamber and a turbine (Paragraph 0023), 
a fuel conduit (The fuel conduit shown as dashed lines in Figure 5) for fuel to the gas turbine, 
a second heat exchanger (Figure 5; 164) for heating the fuel, and 
a waste heat steam generator (Figure 5; 332), wherein the second heat exchanger is coupled to a condensate preheater (Figure 5; HPECO) in a waste heat steam generator (Figure 5; 332);
a hot condensate offtake point (Annotated Figure 5; labeled offtake point) for the second heat exchanger is located downstream in a condensate flow direction (The flow direction of Figure 5; 340 which feeds 42) of a condensate recirculation pump (Figure 5; 340).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein a hot condensate offtake point for the second heat exchanger is located downstream in a condensate flow direction of a condensate recirculation pump as taught by and suggested by Gulen because it has been held that applying a known technique, in this case Gulen’s usage of a hot condensate offtake point for the second heat exchanger according to the steps described immediately above, to a known device, in this case, Mak ‘106 in view of Mak ‘732’s power station plant, ready for improvement to yield predictable results, in this case heating fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification alternatively heats the LNG from condensate of the HRSG instead of from the flue gas and uses at least the water system (including pumps and offtake points) of Gulen in Mak ‘106 in view of Mak ‘732.  Paragraph 0035 of Mak ‘732 states alternative heat sources can be used.)
Mak ‘106 in view of Mak ‘732 in view of Gulen does not teach wherein the second heat exchanger is a double-walled safety heat exchanger.
However, Ballard teaches a power station plant (Figure 1) comprising: 
a gas turbine which comprises a compressor (Figure 1; 12), a combustion chamber (Figure 1; 14) and a turbine (Figure 1; 16), 
and a heat exchanger (Figure 1; 50) is a double-walled safety heat exchanger (Paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 in view of Gulen wherein the second heat exchanger is a double-walled safety heat exchanger as taught by and suggested by Ballard in order to ensure that leakage of fuel does not mix with the other fluid in the heat exchanger (Paragraph 0031, The modification uses the double tube heat exchanger of Ballard as the second heat exchanger).

Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 and Gulen.
Regarding claim 9, Mak ‘106 discloses a method for operating a power station plant (Figure 3) having liquid natural gas vaporization (Paragraph 0021), the method comprising: 
bringing liquid natural gas to at least 1500 psig (Paragraph 0033) and using heat to gasify the liquid natural gas (Figure 3; 52 use heat to gasify LNG.  Paragraph 0033 and 0036) via a natural gas compressor (Figure 3; 51 (the pump).  Paragraph 0025) via a first heat exchange (The heat exchange in Figure 3; 52 and 54),
further heating the gasified natural gas by a second heat exchange (Figure 3; 54.  Paragraph 0033 and 0036), a condensate preheater (The heat exchanger in Figure 3; 62 is a condensate preheater) in the waste heat steam generator,
wherein all natural gas exiting the natural gas compressor flows into one expander (Figure 3; 55).
Mak ‘106 does not disclose bringing liquid natural gas to about 150 bar and using heat from a gas turbine intake air and/or from a cooling system of the power station plant to gasify the liquid natural gas via a first heat exchange, and 
further heating the gasified natural gas by a second heat exchange with hot condensate from a condensate preheater of a waste heat steam generator to form heated gasified natural gas.
However, Mak ‘106 teaches in Paragraph 0025 that the increase in pressure of LNG by a pump is a results-effective variable that controls meeting the pipeline requirements. A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the pressure increase of the increase in pressure of LNG by a pump is a results-effective variable that controls meeting the pipeline requirements.  Thus, the claimed bringing liquid natural gas to about 150 bar is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 to bring liquid natural gas to about 150 bar in order to optimize meeting pipeline requirements (The modification brings the LNG to about 150 bar).
Mak ‘106 does not teach using heat from a gas turbine intake air and/or from a cooling system of the power station plant to gasify the liquid natural gas via a first heat exchange, and 
further heating the gasified natural gas by a second heat exchange with hot condensate from a condensate preheater of a waste heat steam generator to form heated gasified natural gas.
However, Mak ‘732 teaches a method for operating a power station plant (Figure 3) having liquid natural gas vaporization (Paragraph 0032), the method comprising: 
bringing liquid natural gas to about between 1500 and 3000 psig (Paragraph 0032) via a natural gas compressor (Figure 3; 101) and using heat from a gas turbine intake air (Figure 3; 117A uses heat form a gas turbine intake air) and/or from a cooling system of the power station plant to gasify the liquid natural gas via a first heat exchange (The heat exchange in Figure 3; 117A), and 
further heating the gasified natural gas by a second heat exchange (Annotated Figure 3; labeled second heat exchanger) coupled to a condensate preheater (Annotated Figure 3; labeled condensate preheater) of a waste heat steam generator (Both the second heat exchanger and condensate preheater are located in the HRSG and coupled to one another by the HRSG) to form heated gasified natural gas (Paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 wherein using heat from a gas turbine intake air and/or from a cooling system of the power station plant to gasify the liquid natural gas via a first heat exchange, and further heating the gasified natural gas by a second heat exchange coupled to hot condensate from a condensate preheater of a waste heat steam generator to form heated gasified natural gas as taught by and suggested by Mak ‘732 because it has been held that applying a known technique, in this case Mak ‘732’s coupling of a heat exchanger to a condensate preheater in a waste heat steam generation to the steps described immediately above, to a known device, in this case, Mak ‘106’s power station plant, ready for improvement to yield predictable results, in this case to provide a suitable external heat source (Paragraph 0027 of Mak ‘106) and in order to provide supplemental heat (Paragraph 0041 of Mak ‘106.  The modification add the first heat exchanger of Mak ‘732 to the system of Mak ‘106 (for clarification this is the first heat exchanger in the combined invention of Mak ‘106 in view of Mak ‘732) and couples the second heat exchanger of Mak ‘106 to a condensate preheater in a waste heat steam generator), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Mak ‘106 in view of Mak ‘732 does not teach further heating the gasified natural gas by a second heat exchange with hot condensate from a condensate preheater of a waste heat steam generator to form heated gasified natural gas.
However, Gulen teaches method for operating a power station plant (Figure 5) having fuel heating (Paragraph 0031), the method comprising: 
heating the fuel by heat exchange (Figure 5; 164 heats the fuel with hot condensate) with hot condensate from a condensate preheater (Figure 5; HPECO) of a waste heat steam generator (Figure 5; 332) to form heated fuel (Paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 wherein further heating the gasified natural gas by a second heat exchange with hot condensate from a condensate preheater of a waste heat steam generator to form heated gasified natural gas as taught by and suggested by Gulen because it has been held that applying a known technique, in this case Gulen’s usage of a hot condensate offtake point for the second heat exchanger according to the steps described immediately above, to a known device, in this case, Mak ‘106 in view of Mak ‘732 power station plant, ready for improvement to yield predictable results, in this case heating fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification alternatively heats the LNG from condensate of the HRSG instead of from the flue gas.  Paragraph 0035 of Mak ‘732 states alternative heat sources can be used.).
Regarding claim 10, Mak ‘106 in view of Mak ‘732 and Gulen teaches the invention as claimed.
Mak ‘106 further discloses depressurizing the gasified natural gas which has been heated with production of work by the expander to a gas pressure level necessary for gas turbine operation (The expander depressurizes the gasified natural gas to a gas pressure level necessary for gas turbine operation because the gas turbine of Figure 3 uses the LNG downstream of the expander.  Paragraph 0030 and 0033).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak ‘106 in view of Mak ‘732 and Gulen as applied to claim 10 above, and further in view of Kim (US 6269626 as referenced in OA dated 12/03/2021).
Regarding claim 13, Mak ‘106 in view of Mak ‘732 and Gulen teaches the invention as claimed.
Mak ‘106 in view of Mak ‘732 and Gulen does not teach wherein heating the depressurized natural gas via a third heat exchange using feed water of a feed water system of a waste steam heat generator of the power station plant.
However, Kim teaches a method for operating a power station plant (Figure 1; 1) having fuel heating (Figure 1; 18, 19, 20 heat the fuel 21), the method comprising: 
using heat to heat the fuel (The heat from Figure 1; 42 in first heat exchanger 20), and 
further heating the fuel by heat exchange (The fuel is heated with heat exchange with Figure 1; 41 in second heat exchanger 19),
heating the fuel via a third heat exchange (The heating from Figure 1; 40 in third heat exchanger 18) using feed water of a feed water system (The system from Figure 1; 36 to 18 to 43) of a waste steam heat generator (Figure 1; 11) of the power station plant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mak ‘106 in view of Mak ‘732 and Gulen wherein heating the depressurized natural gas via a third heat exchange using feed water of a feed water system of a waste steam heat generator of the power station plant as taught by and suggested by Kim because it has been held that applying a known technique, in this case Kim’s use of a third heat exchanger according to the steps described immediately above, to a known device, in this case, Mak ‘106 in view of Mak ‘732 and Gulen’s power station plant, ready for improvement to yield predictable results, in this case further heating the fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds the feed water system and of Kim and the third heat exchanger of Kim to Mak in view of ‘106 in view of Mak ‘732 and Gulen which is downstream of two heat exchangers, but also directly feeds the combustor of the gas turbine, so that it is the third heat exchanger as claimed in the combined invention of Mak in view of ‘106 in view of Mak ‘732 and Gulen and Kim. Mak ‘732 states in paragraph 0036 that additional heat exchangers may be added to the power plant station).

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Applicant states the instant disclosure explicitly supports the limitation of the conduit/circuit between the natural gas compressor and the expander being free of any further heat exchangers and free of any cooling process.  Examiner respectfully disagrees.  This claim limitation is considered a negative limitation, so that the mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).
Applicant states that Figure 1 inherently discloses that all the natural gas exiting the natural gas compressor flows into the expander and a single/unbranched conduit from the natural gas compressor feeds the expander.  Examiner respectfully disagrees.  First, the specification does not state either one of these claim limitations.  Second, each claim recites the transitional phrase “comprising” which open-ended and does not exclude additional, unrecited elements or method steps, so that an additional branch from the natural gas compressor may exist.  See MPEP 2111.03.  Lastly, Paragraph 0024 of the instant application describes Figure 1 as only one example while Paragraph 0032 of the instant application states the invention can be applied to other types of power plants, so that it is not entirely certain that the instant application only consists of the scenario where all the natural gas exiting the natural gas compressor flows into the expander or a single/unbranched conduit from the natural gas compressor feeds the expander.  The disclosure only discloses, without a doubt, that the natural gas compressor feeds the expander.
Applicant asserts that Mak ‘732 teaches away from the newly amended limitations.  Examiner respectfully disagrees.  Mak ‘732 never explicitly states that natural gas from a natural gas compressor should always be split with one branch feeding an expander or always be cooled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Epstein (US 20150344145 as referenced in OA dated 12/03/2021) states in at least paragraph 0032 and 0039 that a direct and indirect heating method of LNG can be substituted for one another.
Wollenweber (US 20150300260 as referenced in OA dated 12/03/2021) states in at least paragraph 0037 and 0044 that a direct and indirect heating method of LNG can be substituted for one another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741